Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 21-34 are rejected under the judicially created doctrine of obviousness-type nonstatutory double patenting as being unpatentable over Claims 1-6, 14-15 of U.S. Patent 11,295,129 (hereinafter ‘129) in view of BORDER (US Pub. No.: 2016-0116979).  Claims 21-23, 33-34 are rejected in view of Claims 1-3, 14-15, respectively, of ‘129.  Claims 24, 25, 26 are rejected in view of Claim 4 of ‘129.   Claims 27, 28, 29 are rejected in view of Claim 5 of ‘129.  Claims 30, 31, 32 are rejected in view of Claim 6 of ‘129.   This is a non-provisional double patenting rejection because the conflicting claims have issued to patent.  Although the conflicting claim limitations are not recited identically, they are not patentably distinct from each other because they claim the same invention except for the following:

As per Claims 21-34, ‘129 does not claim but BORDER discloses modifies iris characteristics (Figs. 28C, 35 iris position characteristic changes [0262] [0349-0350] [0361]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include modifies iris characteristics as taught by BORDER into the system of ‘129 because of the benefit taught by BORDER to disclose user recognition features that expand upon those of ‘129 which is a related field of endeavor and whereby ‘129 is directed towards iris recognition and would benefit from the ability to modify as well as capture and record iris data.


REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance, but for any double patenting rejections contained herein: the closest prior art obtained from an Examiner’s search (GOLDENBERG, Pub. No:  US 2017-0262472; BORDER, US Pub. No.: 2016-0116979; PETISCE, Pub. No: US 2014-0379273; PERNA, Pub. No: US 2016-0012292) does not teach nor suggest in detail the limitations: 
“An application method for an iris and face recognition system, for a communication between a user and an external system comprising an operating component which is comprises an information base, comprising the steps of: (I) capturing iris and facial characteristics of said user by said iris and face recognition system, and generating identification information of said user; (II) matching said generated identification information of said user with said identification information of said user which is stored in said information base by said operating component; and (III) communicating said user with said external system when said match is succeeded; wherein said iris and face recognition system further comprises: a face recognition module to capture iris characteristics and facial characteristics of a user, an iris recognition module to capture iris characteristics of said user, and a background processing component, wherein said iris recognition module and said face recognition module are respectively communicatively connected with said background processing component, and iris characteristics and facial characteristics of said user which are captured by said iris recognition module and said face recognition module are respectively generated an image data flow, and said image data flow is transmitted to said background processing component, and said background processing component modifies iris characteristics of said user captured by said face recognition module using iris characteristics of said user captured by said iris recognition module so as to generate said identification information of said user, and a horizontal field angle of said face recognition module is greater than a horizontal field angle of said iris recognition module and, accordingly, a vertical field angle of said face recognition module is greater than a vertical field angle of said iris recognition module” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record GOLDENBERG does not teach or suggest in detail an iris recognition system or capturing iris characteristics of a user or modification of iris characteristics.  The prior art is also silent as to a background processing component such that the iris recognition module is communicatively connected with the background processing component.  The prior art does not teach generating an image data flow such that image data flow is transmitted to the background processing component so as to generate identification information of a user, wherein a horizontal field angle of a face recognition module is greater than a horizontal field angle of the iris recognition module and, accordingly, a vertical field angle of the face recognition module is greater than a vertical field angle of the iris recognition module as presented by the Applicant.  
GOLDENBERG only teaches an application method for a face recognition system for a communication between a user and an external system using an operating component which has an information base that contains capturing facial characteristics of said user by said face recognition system and generating identification information of said user, matching the generated identification information of the user with the identification information of said user stored in said information base, and communicating to the user with the external system when the match is succeeded.  The closest NPL MA (MA, “Efficient iris recognition by characterizing key local variations”, 2004) discusses generally iris recognition but is silent as to at least a background processing component such that the iris recognition module is communicatively connected with the background processing component and silent to generating an image data flow such that image data flow is transmitted to the background processing component so as to generate identification information of a user, wherein a horizontal field angle of a face recognition module is greater than a horizontal field angle of the iris recognition module and, accordingly, a vertical field angle of the face recognition module is greater than a vertical field angle of the iris recognition module.
Whereas, as stated above, Applicant’s claimed invention recites an application method for an iris and face recognition system for a communication between a user and an external system comprising an operating component which comprises an information base, comprising the steps of: (I) capturing iris and facial characteristics of said user by said iris and face recognition system, and generating identification information of said user,  (II) matching said generated identification information of said user with said identification information of said user which is stored in said information base by said operating component, and (III) communicating said user with said external system when said match is succeeded.  The claims further recite wherein the iris and face recognition system further includes a face recognition module to capture iris characteristics and facial characteristics of a user, an iris recognition module to capture iris characteristics of said user, and a background processing component, wherein said iris recognition module and said face recognition module are respectively communicatively connected with said background processing component, and iris characteristics and facial characteristics of said user which are captured by said iris recognition module and said face recognition module are respectively generated an image data flow, and said image data flow is transmitted to said background processing component, and said background processing component modifies iris characteristics of said user captured by said face recognition module using iris characteristics of said user captured by said iris recognition module so as to generate said identification information of said user, and a horizontal field angle of said face recognition module is greater than a horizontal field angle of said iris recognition module and, accordingly, a vertical field angle of said face recognition module is greater than a vertical field angle of said iris recognition module. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 21-34 are allowed, but for any double patenting rejections contained herein. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481